               Case 2:12-cr-00081-TLN Document 50 Filed 07/23/21 Page 1 of 1


 1   MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
 2
     Sacramento, CA 95814
 3   (916) 201-4188
     Mike.Long.Law@msn.com
 4
     Attorney for JIMMY JACK BUCKLEY
 5

 6                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
     THE UNITED STATES OF AMERICA,    ) No. 2:12-cr-081 TLN
 8
                     Plaintiff,       )
 9                                    )
                                      ) REQUEST FOR THE USPO TO RELEASE
10        v.                          ) THE PSR [ECF 28] TO BOTH THE USA AND
                                      ) THE DEFENSE; ORDER
11
     JIMMY JACK BUCKLEY,              )
12
                                      )
                     Defendant.       )
13   =================================)
14          Neither the prosecutor, AUSA Adrian Kinsella, nor Mr. Buckley’s defense attorney, Michael
15
     Long, has a copy of the final pre-sentence report (ECF 28, filed on 9/26/2013). It is respectfully
16
     requested that the Court give permission to USPO Becky Fidelman to release the final pre-sentence
17

18
     report to both AUSA Kinsella and to CJA defense attorney Michael Long. Both Mr. Kinsella and

19   Mr. Long need to read the final pre-sentence report to prepare for the sentencing of Mr. Buckley.

20   Dated: July 22, 2021                          Respectfully submitted,
21
                                                   /s/ Michael Long
22                                                 MICHAEL LONG
                                                   CJA Attorney for Mr. Buckley
23

24          IT IS SO ORDERED.
25
     Dated: July 23, 2021
26

27                                             Troy L. Nunley
                                               United States District Judge
28




                                                     -1-
